Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      DETAILED ACTION
1.  Upon reconsideration, the finality of the office action is withdrawn .The indicated allowability of claims 12 and 16 are withdrawn in view of the newly discovered references.  Rejections based on the newly cited reference(s) follow.
                      Status of the Application and response to Arguments
2. Claims 12-17, 23-32 and new claim 33 are considered for examination. Claims 18-19 and new claim 34 are withdrawn from further consideration as being drawn to nonelected group. The Applicant’s arguments and the amendment have been fully considered and found persuasive. The rejection not reiterated herein are withdrawn in view of the amendment and persuasive arguments.
                                            New issues and Rejections
                                         Claim Rejections - 35 USC § 112
3A.      The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
3B.    The following is a quotation of the first paragraph of 35 U.S.C. 112(a): (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)”.         Here, the new limitation of ‘a first detecting step comprising detecting absence of the first mutation site in the nucleotide sequence of SEQ ID NO: 1’  wherein the first mutation site comprising one or more nucleotides at positions 94, 130, 1312, 1348, 187, 358, 791 and 1467 in SEQ ID NO: 1 in the instant claims ; the specification has support for the presence of a first mutation site (see entire document, for eg., para 0043, 0081). However, the instant specification lacks descriptive support for detecting absence of first mutation site comprising one or more nucleotides at positions 94, 130, 1312, 1348, 187, 358, 791 and 1467 in SEQ ID NO:1. Since no basis has been found to support the new claim limitation in the specification, the claims are rejected as incorporating new matter. Further, the claims 13-17 and 23-33 recite ‘detecting first mutation site comprising one or more nucleotides selected from positions’ … in SED ID NO:1 and ‘detecting second mutation site comprising one or more nucleotides selected from positions…. In SEQ ID NO:2. The specification has support for the sequence of SEQ ID NO: 1 and 2, and 
                              Claim Rejections - 35 USC § 103
4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           A.  Claims 15, 17 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2016/0073607).
       Kato et al. teach a method of detecting absence of a first mutation site in a nucleic acid derived from an onion comprising: a first detecting step of detecting absence a mutations site in the nucleic acid of the nucleic acid sequence of SEQ ID NO:1 in the nucleic acid, wherein the first detecting step comprises: performing a first amplification reaction on a genomic DNA or a cDNA of the onion with a primer set comprising a first and a second primer, wherein each of the primer sequence is identical to a first partial nucleotide sequence of 17 or more consecutive nucleotides comprised in the sequence of SEQ ID NO: 1, the partial nucleotide sequence comprising a first nucleotide selected from positions , 94,130, 1312, 1348, 187, 358,791 and 1467 of SEQ ID NO:1 within 2 nucleotides at the 3’ end (see entire document , for eg, para 0137-0149: wherein the gene expression encoding the polynucleotide is suppressed expression of SEQ ID NO:1 
         Kato et al. teach that the method comprises to produce very weak or no pungency and tear-inducing property by inducing disruptions at one or more positions in the SEQ ID NO:1 by mutagenesis by substitution, deletion, insertion and/or addition in the sequence encoding SEQ ID NO:1  (see entire document, for eg., para 0054-0072).
       With reference to claim 17, Kato et al. teach that the discriminating whether the onion is an onion with no pungent teste and /or tear-inducing property based on one or more of the following indicators: production of pyruvic acid at disruption of onion cells is reduced compared with conventional varieties and the quality of PRENCSO is greater compared with conventional varieties or production of lachrymatory factor reduced compared with conventional varieties (see entire document, at least para 0017-0022,0054-0067, 0129-0133). Kato teach screening genome library or cDNA from an onion using primer and probes (see entire document, for example para 0072).
            Although Kato et al. teach cDNA encoded sequence of SEQ ID: 1 and its lachrymatory factor suppression activity in onion that is responsible for its no pungent or tear-inducing property, Kato et al. did not specifically teach absence of a first mutation site in SEQ ID NO: 1.
       It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kato et al. to detect absence of a mutation site in SEQ ID NO:1 to develop an improved method.. The ordinary person skilled in the art would have motivated to modify the method of Kato  to develop an improved method for detecting absence of a mutation site in SEQ ID NO: 1 
   B.  Claims 12-17 and 23-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2016/0073607) in view of Van Damme et al. (Eur. J. Biochem, Vol. 209, p. 751-757, 1992) and Masamura et al. (Biosci. Biotechnol. Biochem, Vol. 76(3), p. 447-453, 2012).
              Kato et al. teach alliinase polypeptide encoding cDNA sequence of SEQ ID NO:1 and detection of absence of SEQ ID No: 1 in suppressing pungent taste and tear-inducing activity of onion as discussed above. However, Kato et al. did not teach genomic DNA SEQ ID No: 2 encoding cDNA of SEQ ID NO: 1 and mutation sites in SEQ ID NO: 2.
         Van Damme et al. teach a method for producing a recombinant alliinase genomic DNA using cDNA probe wherein the method comprises isolating alliinase gene from an onion which comprises SEQ ID NO:2 (see entire document, for eg., paragraph under subtitle ‘genomic DNA analysis’ on page 752 and abstract on page 751).

       It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kato et al. to detect absence of mutations in SEQ ID NO:1 or absence of mutation sites comprising one or more nucleotides at nucleotide positions in the alliinase gene with detecting genomic DNA encoding alliinase cDNA using cDNA probe to obtain genomic DNA SEQ ID NO: 2 as taught by Van Damme et al. and identifying mutation sites in genomic DNA that cause variation in the levels of LFS in alliinase gene as taught by Masamura et al. to develop an improved method for detecting genomic DNA and its mutation sites in onion that alters the tear-inducing onion traits. The ordinary person skilled in the art would have motivated to modify the method of Kato et al. with the teachings of Van Damme et al. and Masamura et al. to develop an improved method for detecting genomic DNA (SEQ ID NO: 2) encoding SEQ ID NO: 1 and onion mutation sites in genomic DNA that alter the tear-inducing trait in onion and have a reasonable expectation of success that said modification would result in obtaining genomic DNA using cDNA and identifying 
                                                         Conclusion
             No claims are allowable.                             
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637